

116 HR 4219 IH: To amend title 28, United States Code, to provide that an appeal of an order granting a nationwide injunction issued by a district court of the United States shall lie to the Supreme Court.
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4219IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. John W. Rose of Tennessee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide that an appeal of an order granting a nationwide
			 injunction issued by a district court of the United States shall lie to
			 the Supreme Court.
	
		1.Appeal of order granting a nationwide injunction
 (a) In GeneralChapter 155 of title 28, United States Code, is amended by adding at the end the following:  2285.Appeal of order granting a nationwide injunction (a)In generalIn the case that a district court of the United States grants a nationwide injunction, the appeal from the order granting such injunction shall lie to the Supreme Court.
 (b)DefinitionIn this section, the term nationwide injunction means an order issued by a Federal court that purports to restrain the enforcement of a Federal statute, regulation, order, or similar authority against a non-party, unless the non-party is represented by a party acting in a representative capacity pursuant to the Federal Rules of Civil Procedure..
 (b)Clerical amendmentThe table of sections for chapter 155 of title 28, United States Code is amended by inserting after the item relating to section 2285 the following:
				
					
						2285. Appeal of order granting a nationwide injunction. .
			